UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD R. SCHAEFER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01133-RBH-1)


Submitted:   February 27, 2012            Decided:   March 8, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, TRUSLOW LAW FIRM, LLC, North Myrtle Beach,
South Carolina, for Appellant.   William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald R. Schaefer appeals his convictions and 192-

month aggregate sentence for Social Security fraud, mail fraud,

wire fraud, and aggravated identity theft.                               Schaefer’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he states that he has divined no meritorious

grounds    for     appeal    but       requests        that      we      review       Schaefer’s

convictions for sufficiency of the evidence and his sentence for

error.     Schaefer has filed a pro se supplemental brief.                                 Having

reviewed    the    record,       we    affirm       the     judgment        of    the    district

court.

            When    a    defendant       challenges          the      sufficiency         of   the

evidence    on    appeal,    we       view     the    evidence        and       all   reasonable

inferences in favor of the government and will uphold the jury’s

verdict if it is supported by “substantial evidence.”                                      United

States     v.    Cameron,        573     F.3d        179,     183        (4th     Cir.     2009).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact    could     accept    as    adequate           and    sufficient           to   support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.    (internal    quotation          marks       omitted).          Our       review    of   the

record convinces us that sufficient evidence was presented at

trial to support each of Schaefer’s convictions.

            As     for      Schaefer’s          sentence,           we      review       it    for

reasonableness,         applying        an     abuse        of   discretion             standard.

                                               2
Gall v. United States, 552 U.S. 38, 51 (2007).                              Where, as here,

the district court imposes a departure sentence, we consider

“whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                                 United

States      v.    Hernandez–Villanueva,             473     F.3d    118,    123     (4th   Cir.

2007).      When reviewing the reasonableness of an upward departure

sentence, we “must give due deference to the district court’s

decision that the § 3553(a) factors, on a whole, justify the

extent of the variance.”                 Gall, 552 U.S. at 51.               Thus, even if

we could have reasonably reached a different sentencing result

than that arrived at by the district court, “this fact alone is

‘insufficient            to   justify    reversal         of    the      district    court.’”

United   States          v.   Pauley,    511    F.3d      468,     474    (4th    Cir.     2007)

(quoting         Gall,    552   U.S.     at    51).       Our      review    of   Schaefer’s

sentence         persuades      us      that    it     is      both      procedurally       and

substantively reasonable, and we accordingly decline Schaefer’s

invitation to disturb it here.

                 In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. *         We   therefore affirm the district court’s judgment.

     *
       We have carefully reviewed each of the contentions raised
by Schaefer in his pro se supplemental brief and find that they
are each without merit.


                                                3
This court requires that counsel inform Schaefer, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Schaefer requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof

was served on Schaefer.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4